                                                                    FILED
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 1 of 11 PageID #: 1

                                                                   11-16-2020
                                                              U.S. DISTRICT COURT
                                                           SOUTHERN DISTRICT OF INDIANA
                                                              Roger A.G. Sharpe, Clerk




                                                     1:20-cv-03018-RLY-DLP
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 2 of 11 PageID #: 2
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 3 of 11 PageID #: 3
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 4 of 11 PageID #: 4
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 5 of 11 PageID #: 5
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 6 of 11 PageID #: 6
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 7 of 11 PageID #: 7
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 8 of 11 PageID #: 8
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 9 of 11 PageID #: 9
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 10 of 11 PageID #: 10
Case 1:20-cv-03018-RLY-DLP Document 1 Filed 11/16/20 Page 11 of 11 PageID #: 11
